Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-12, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akulov (US 20200089711) in view of Bradley et al (US 20190082224), hereafter known as Bradley, which is listed in Applicant’s 2/16/21 Information Disclosure Statement.
With respect to claims 1 and 10, Akulov teaches:
a. providing, by a computer, a corpus of news sources comprising a plurality of individual news sources wherein: 

b. analyzing, by the computer, the corpus of news sources to identify a news event or topic in the corpus of news sources that has not previously been recognized in any news source in the corpus of news sources (paragraphs 0079, 0081 discovering new news items at one of the news sources). 
c. generating, by the computer, a first orphan news source item in response to the identification of the news event or topic from the analysis of the first corpus of news sources (paragraphs 0079, 0081 discovering new news items at one of the news sources); 
d. determining, by the computer, if the first orphan news source item is derived from an individual news source that has a previously assigned bias, viewpoint or skew rating from the generated list of ratings and, in response to a determination that the individual news source has a previously assigned bias, viewpoint or skew rating, creating, by the computer, a first news event or first topic of interest; (paragraph 0085 news items from news sources may be articles on topics, news items are clustered into said topics); 
e. determining, by the computer, a first time for the first news event or first topic of interest, wherein the first time is derived from either or both of the first orphan news source item or the corpus of news sources (paragraph 0109 news items published at a particular time); 
f. analyzing, by the computer, the corpus of news sources for one or more additional news source items that also describe the first news event or first topic of interest, wherein the analysis is conducted by comparing information associated with the first orphan news source item with information associated with at least a portion of the news source items included in the 
g. identifying, by the computer, at least one additional news source item describing the first news event or first topic of interest and, if the at least one identified additional news source item is from an individual news source having an assigned bias, viewpoint or skew rating from the generated list of ratings, incorporating the at least one identified additional news source item in a first collection of news source items comprising the orphan news source item and any identified additional news source items describing the first news event or first topic of interest (paragraph 0010 identify additional news items, news source has a source weight, adding items to a cluster); and
h. generating, by the computer, information associated with the first collection of news source items describing the first news topic or first news event of interest, wherein the generated information is suitable for incorporation in one or more of: i. a newsfeed item in a newsfeed configured for display on a user device; ii. a printed or displayed report; iii. a dashboard configured for human review; or iv. an information set configured for use in machine learning processes (paragraph 0020 determine importance rank of a cluster, suitable for display in a report or a dashboard or with a published item (i.e. push notifications per paragraph 0067)).
Akulov does not teach: 
a. providing, by a computer, a corpus of news sources comprising a plurality of individual news sources wherein: 

d. determining, by the computer, if the first orphan news source item is derived from an individual news source that has a previously assigned bias, viewpoint or skew rating from the generated list of ratings and, in response to a determination that the individual news source has a previously assigned bias, viewpoint or skew rating, creating, by the computer, a first news event or first topic of interest; and
g. identifying, by the computer, at least one additional news source item describing the first news event or first topic of interest and, if the at least one identified additional news source item is from an individual news source having an assigned bias, viewpoint or skew rating from the generated list of ratings, incorporating the at least one identified additional news source item in a first collection of news source items comprising the orphan news source item and any identified additional news source items describing the first news event or first topic of interest.
	Bradley teaches assigning a bias, viewpoint, or skew rating to a news source (paragraph 0047).  Said ratings may be revised and adjusted over time from feedback, thus said biases may be considered to be assigned and have been previously assigned.  Bradley also teaches generating a list of ratings to use such as a sliding scale or a percent continuum (paragraph 0025).  It would have been obvious to have combined this function of assigning a bias rating in Bradley with the news source and news item gathering techniques in Akulov to give users more information about a news source and thus news items from said source, making Akulov more user-friendly.

With respect to claim 4, all the limitations in claim 1 are addressed by Akulov and Bradley above.  The combination of Akulov and Bradley also teaches:

b. identifying, by the computer, one or more of the further news source items describing the first news event or first topic of interest (Akulov paragraph 0010 identify news items for a cluster); and 
c. adding, by the computer, each of the one or more identified news source items to the first collection when that identified news source item is from a news source having an assigned rating from a list of ratings (Akulov paragraph 0010 add news items to the cluster when news source has a source weight, Bradley 0047 assigned rating from a list of ratings per claim 1).
With respect to claim 5, all the limitations in claims 1 and 4 are addressed by Akulov and Bradley above.  Akulov also teaches:
a. generating, by the computer or by a human, a time period associated with news source items in the first collection (paragraph 0109 determine publishing time for news item and the time period of interest for items in the cluster); and 
b. generating, by the computer, information for the first news event or first topic of interest associated with the time period (paragraph 0109 publish time determined for news items, paragraph 0026 cluster items published within a time period).
With respect to claim 6, all the limitations in claim 1 are addressed by Akulov and Bradley above.  Akulov also teaches:
identifying, by the computer, a news source in the corpus of news sources that does not have an assigned rating (paragraphs 0104-0105 determine source weight for a news source (that does not have one yet)); and

Akulov does not teach b. selecting, by either or both of the computer or a human reviewer, a bias, viewpoint or skew rating for the identified news source from the generated list of ratings.  Bradley teaches this in assigning a bias, viewpoint, or skew rating to a news source (paragraph 0047).  Said ratings may be revised and adjusted over time from feedback, thus said biases may be considered to be assigned and have been previously assigned.  Bradley also teaches generating a list of ratings to use such as a sliding scale or a percent continuum (paragraph 0025).  It would have been obvious to have combined this function of assigning a bias rating in Bradley with the news source and news item gathering techniques in Akulov to give users more information about a news source and thus news items from said source, making Akulov more user-friendly.
With respect to clams 9 and 21, all the limitations in claims 1 and 10 are addressed by Akulov and Bradley above.  Akulov also teaches:
wherein the orphan news source item/news event or first topic (Akulov paragraph 0004 news item can be a news event) is generated from the corpus of news sources independently of:
a. identification of the news event or topic as trending on a social media platform or on a news event or topic aggregation platform (paragraph 0073 news source could be social media website, paragraph 0075 news items not necessarily trending); and 
b. human selection or curation (paragraph 0061 news items pushed to subscribers so independent of them).

With respect to claim 12, all the limitations in claim 10 are addressed by Akulov and Bradley above.  Akulov also teaches wherein the first collection of news source items comprises only news source items derived from news sources that have been assigned at least one news source bias, viewpoint or skew rating selected from a generated list of ratings (paragraph 0104 determine source weight of news source publishing a news item).  Bradley teaches assigning a bias, viewpoint or skew rating from a generated list of ratings in paragraphs 0047 and 0025 as shown in the rejections above for claims 1 and 10.
With respect to claim 16, all the limitations in claim 10 are addressed by Akulov and Bradley above.  Akulov also teaches:
a. incorporating, by the computer, at least one additional news source item describing the selected first news event or first topic in the first collection, wherein the at least one additional news source item is identified from analysis of the corpus of news sources over a time period (paragraph 0026 news items incorporated into cluster in a time period); and 
b. generating, by the computer, information associated with the first news source item and the at least one additional news source item describing the first news event or first news topic over at least a portion of the time period (paragraph 0026 publish time for each news item as associated information).
With respect to claim 18, all the limitations in claim 10 are addressed by Akulov and Bradley above.  Akulov also teaches:

Akulov does not teach:
a. generating, by either or both of the computer or a human supervisor, a bias, viewpoint or skew rating for the news source from generated list of ratings; and 
b. assigning, by the computer, the bias, viewpoint or skew rating to the news source.
Bradley teaches generating and assigning a bias, viewpoint or skew rating from a generated list of ratings in paragraphs 0047 and 0025 as shown in the rejections above for claims 1 and 10.  Said teaching shows that bias ratings are assigned and re-assigned when given feedback from users, and it is inherent that there was a time prior to the first assignment of said rating such that the condition in the preamble of this claim would be true.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akulov and Bradley in view of Kallayil (US 20140195605).
With respect to claims 2 and 13, all the limitations in claims 1 and 10 are addressed by Akulov and Bradley above.  The combination of Akulov and Bradley does not teach wherein the comparison with at least a portion of the news source items or the incorporation of at least one identified additional news source item are at least reviewed by a human prior to the generation of the information for the first collection of news source items.  Kallayil teaches this in generating news items online and presenting them to users in a social group, and if the review is positive then adding the news items to a collection that is presented to a user (paragraph 0016).  It would have been obvious to have combined the use of a human reviewer when incorporating a news .

Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akulov and Bradley in further view of Otero (US 20190163327).
With respect to claim 7, all the limitations in claim 1 are addressed by Akulov and Bradley above.  Akulov also teaches wherein the information associated with the first collection of news source items describing the first news event or first topic of interest is generated as the newsfeed item, wherein the newsfeed item is configured for display on the user device and, when displayed, the newsfeed item information includes: a. an automatically generated text summary for the first collection, wherein the text summary provides a description of the first news event or first topic of interest (paragraph 0004 known in the art to present a summary for a news item or items being pushed, paragraphs 0010 news items in a cluster).  
Akulov does not teach b. news source names and assigned ratings for each of the news sources from which the news source items in the first collection are generated.
Otero teaches this displaying a news source with a weight (as a logo in figure 8) and the cluster of articles are also displayed (paragraph 0111).  It would have been obvious to have combined the displaying of assigned ratings for news sources for a collection in Otero with the techniques for generating news items in Alulov and Bradley to provide more information to a user on the generated news items, making the combination of Akulov and Bradley more user-friendly.
With respect to claim 8, all the limitations in claims 1 and 7 are addressed by Akulov, Bradley, and Otero above.  The combination of Akulov and Bradley does not teach wherein each 
With respect to claim 19, all the limitations in claim 10 are addressed by Akulov and Bradley above.  Akulov also teaches wherein the information associated with the first collection of news source items is configured as the newsfeed item for display on the user device and the displayed newsfeed item information includes: a. an automatically generated text summary for at least a portion of the news source items in the first collection (paragraph 0004 known in the art to present a summary for a news item or items being pushed, paragraphs 0010 news items in a cluster).  
Akulov does not teach b. news source names and any assigned news source bias, viewpoint or skew ratings for each of the news sources having one or more news source items in the first collection.  Bradley teaches news source bias, viewpoint or skew rating categories generated from a list of bias, viewpoint, or skew rating categories (paragraphs 0047 and 0025 as shown in the rejections above for claims 1 and 10), and Otero teaches this displaying a news source with a weight (as a logo in figure 8) and the cluster of articles are also displayed (paragraph 0111).  It would have been obvious to have combined the displaying of assigned 
With respect to claim 20, all the limitations in claims 10 and 19 are addressed by Akulov, Bradley, and Otero above.  Bradley teaches assigning news source bias, viewpoint or skew rating categories generated from a list of bias, viewpoint, or skew rating categories (paragraphs 0047 and 0025 as shown in the rejections above for claims 1 and 10), and Akulov also teaches wherein the assigned news source bias, viewpoint or skew ratings are associated with one or more of: a. a location or region associated with the first news event or first topic; b. an origination location or region for a news source having a news source item incorporated in the first collection; c. an identity of a news source owner, publisher, or author associated with a news source having a news source item incorporated in the first collection; d. an identity of an author, reporter, or byline for a news source item incorporated in the first collection; e. a time or date of publication for a news source item incorporated in the first collection; f. a number of news source items previously published by a news source having a news source item incorporated in the first collection; g. a presence or absence of a news source item describing the first news event or first topic for one or more news source rating categories; h. an age or duration of a news source having a news source item incorporated in the first collection; i. a number of instances of false news reports associated with a news source having a news source item incorporated in the first collection; j. a number of previous news source item corrections or updates associated with a news source having a news source item incorporated in the first collection; and k. a number of edits or republications for the first news source item in one or more news sources to generate one 

Responses to Applicant’s Remarks
	Regarding rejection of claim 22 under 35 U.S.C. 112(a) for no written description support for the claims “incorporating, by the computer or by the human, a news source item in the corpus of news sources describing the first news event or topic of interest derived from a news source not previously assigned a bias, skew, or viewpoint rating into the first collection of news source items describing the first news topic or news event,” in view of amendments canceling this claim, this rejection is withdrawn.  Regarding rejection of claim 10 under 35 U.S.C. 112(b) for the indefinite terms “at least some of the news sources” in limitation 10a and “at least some of the news source items” in limitation 10f, in view of amendments reciting “at least one of the news sources” and “at least a portion of the news source items,” this rejection is withdrawn.  Regarding rejections under 35 U.S.C. 103 of claims 1, 3-6, 9-12, 16-18, and 21 by Akulov in view of Bradley, claims 2, 13-14, and 22 by Akulov and Bradley in further view of Kallayil, and claims 7-8 and 19-20 by Akulov and Bradley in further view of Otero, Applicant’s arguments have been considered and are persuasive in part and not persuasive in part.  On page 14 of his Remarks Applicant appears to be confused about the teachings of limitation g in Examiner’s rejection.  Examiner believes Akulov teaches identifying at least one additional news source item and incorporating said additional news source item in a collection in paragraph 0010 and Bradley teaches a news source having assigned a bias, viewpoint, or skew rating from a generated list of ratings, and the combination of Akulov and Bradley teaches the functionality of identifying a news source item from a news source having said bias, viewpoint, or skew rating.

	On pages 20-23 of his Remakrs Applicant asserts that the combination of Akulov, Bradley, and Kallayil does not teach sorting, by the computer, news source items in the first collection of news source items according to each of a plurality of previously assigned news source bias, viewpoint or skew rating categories, from claim 14, and Examiner agrees.  Examiner did not find this functionality in the prior art and this lists claim 14 as Allowable Subject Matter .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        10/20/21